COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  STEPHEN W. JOHNSON AND
REUBEN R. RIOS,

                                 Relators.

§
 
§
 
§
 
§
 
§
 
 § 



 
No. 08-10-00078-CV

AN ORIGINAL PROCEEDING IN

MANDAMUS

MEMORANDUM  OPINION

	Pending before the Court is Relators' unopposed motion to dismiss this original proceeding. 
The motion is granted, and the proceeding is dismissed.

						GUADALUPE RIVERA, Justice
December 8, 2010

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating